Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT REASONS FOR ALLOWANCE

Claims 1, 6-9, and 11-12 of F. Cavani et al., App. No. 16/765,983 (Nov. 22, 2018) are pending, under examination, and stand rejected.  

Withdrawal Claim Rejections - 35 USC § 102

Rejection of claims 1 and 6-9, 10 and 11 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Aresta et al WO 2017/202955 (2017) (“Aresta”) is withdrawn in view of Applicant’s amendment.  

Aresta Example 8 was cited as the basis for the § 102 rejection.  In Example 8, Aresta discloses the catalytic cleavage of methyl oleate with O2 using a quaternary mixed oxide 2(CeO2)(Nb2O5)(CuO) as the catalyst.  The relevant portion of claim 1 as amended now recites:

a heterogeneous catalyst consisting of a copper oxide in supported form, a copper ferrite or solid solutions between two metal oxides of Cu and Fe of variable composition or a mixture thereof, wherein the support of said copper oxide is selected from the group consisting of: alumina, silica, CeO2 and a mixture of two or more thereof.  

With respect to the above underlined recitation of “consisting of”, there is an exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements. MPEP § 2111.03(II).  The Aresta catalyst also contains (Nb2O5).  Thus, claim 1 by recitation of “consisting of” excludes the Aresta catalyst.  As such, Aresta fails to meets each and every limitation of the instant claim 1 an rejection over Aresta pursuant to § 102(a)(1)/(2) is withdrawn.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1, 6-9, and 11-12 are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is G. Yang et al., 283 Chemical Engineering Journal, 759-767 (2016) (“Yang”).  Yang discloses Zirconia-supported copper oxide catalysts were evaluated for the conversion of glycerol to lactic acid in aqueous solution in the presence of a base and under an inert atmosphere.  Yang at Abstract.  Yang discloses testing of the catalyst according to the following scheme.  Yang at page 761, col. 1 “2.5. Reaction tests and product analysis”.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Yang differs from claim 1 in that ZrO2 is used as the support (which is not listed as a support in claim 1) and Yang does not employ molecular oxygen.  Neither Yang nor Yang in combination with the art of record motivates one of ordinary skill to modify Yang by using a claimed support material and employing molecular oxygen.  MPEP § 2141.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622